Citation Nr: 1629765	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to October 6, 2011 for the award of service connection for tinnitus.

2.  Entitlement to an effective date prior to October 6, 2011 for the award of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The Board observes that the Veteran's September 2013 notice of disagreement formally appealed only the issue of entitlement to an effective date prior to October 6, 2011 for the award of service connection for tinnitus in a June 2013 rating decision, but that the August 2015 statement of the case addressed the issues of entitlement to effective dates earlier than October 6, 2011 for the grant of service connection for both tinnitus and bilateral hearing loss, as assigned in the June 2013 rating decision.  Although not originally appealed by the Veteran, the RO has treated the appeal of entitlement to an effective date earlier than October 6, 2011 for the grant of service connection for bilateral hearing loss as being on appeal, and the Veteran has neither objected nor corrected VA in this regard.  Accordingly, the issue of entitlement to an effective date prior to October 6, 2011 for the grant of service connection for bilateral hearing loss is properly addressed by the Board herein.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On October 6, 2011, the Veteran filed an informal unsigned claim seeking entitlement to service connection for tinnitus and bilateral hearing loss.

2.  In November 2011, the RO sent the Veteran a letter requesting that he submit a signed formal VA 21-526 for his claims of entitlement to service connection for tinnitus and bilateral hearing loss.

3.  On November 9, 2011, the Veteran filed a formal signed claim seeking entitlement to service connection for tinnitus and bilateral hearing loss.

4.  On May 1, 2013, the Veteran underwent a VA audiological examination.  The examination report contains a medical opinion by the VA examiner linking the Veteran's diagnosed tinnitus and bilateral hearing loss to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to October 6, 2011, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2015).

2.  The requirements for an effective date prior to October 6, 2011, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claims of entitlement to an effective date prior to October 6, 2011 for the grant of service connection for tinnitus and bilateral hearing loss, where resolution of the claims is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In a June 2013 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  The effective date of the award was set as October 6, 2011.  The Veteran contends that an earlier effective date is warranted for tinnitus and bilateral hearing loss.  Specifically, he alleges that the effective date of the award should be December 21, 2010, which is the date that DAV, his representative, sent him a letter requesting that he return to them a VA form 21-526 in order to apply for disability compensation.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the regulations in effect prior to March 24, 2015, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The claims file reflects that, on October 6, 2011, the Veteran filed a claim seeking entitlement to service connection for bilateral hearing loss and tinnitus.  This is the earliest document in the Veteran's claims file.  Although filed on a VA form 21-526, the Veteran's claim was unsigned.  In November 2011, the RO sent the Veteran a letter requesting that he complete a signed VA form 21-526 for the claims received in October 2011.  On November 9, 2011, the Veteran filed a signed and completed VA 21-526 for the issues of entitlement to service connection for tinnitus and bilateral hearing loss.

On May 1, 2013, the Veteran underwent a VA audiological examination in connection with his claims.  The VA examiner diagnosed bilateral hearing loss and tinnitus, and opined that the Veteran's bilateral hearing loss and tinnitus were etiologically related to his in-service noise exposure.

In a June 2013 rating decision, the RO awarded service connection for bilateral hearing loss and tinnitus, and assigned an effective date for each of October 6, 2011.

In a September 2013 notice of disagreement, the Veteran alleged that his effective date for the award of service connection should be December 21, 2010.  In support of his contention, he provided a letter dated December 21, 2010 from the DAV, the Veteran's representative, to the Veteran.  The letter acknowledged recent contact with the Veteran and requested that the Veteran complete VA Form 21-526 and return the completed document to their office "for review and submission to the appropriate agency."  The letter advised the Veteran that he needed to complete VA Form 21-526 in order to apply for service-connected disability compensation benefits.  The December 2010 letter was first received by VA on September 9, 2013 in conjunction with the Veteran's notice of disagreement.

As noted above, under the VA laws and regulations in effect prior to March 24, 2015, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the first correspondence received by VA from the Veteran or his representative is date-stamped by VA on October 6, 2011.  Although not signed, the claim form received on that date was construed by the RO as an informal claim, as it requested a determination of entitlement to service connection for both bilateral hearing loss and tinnitus.  As the October 6, 2011 correspondence was not signed, the RO forwarded a formal claim to the Veteran for execution, which was returned to the RO in completed form on November 9, 2011.

There is no evidence in the claims file that the Veteran or his representative filed a formal or informal claim for benefits for entitlement to service connection for bilateral hearing loss or tinnitus prior to October 6, 2011.  Absent evidence that the Veteran submitted a formal or informal request for entitlement to service connection for bilateral hearing loss or tinnitus prior to October 6, 2011, the effective date for these awards cannot be earlier than the date of receipt of his claim for such - October 6, 2011.  38 C.F.R. § 3.400.

The Board acknowledges the Veteran's argument that the December 2010 correspondence from his representative shows his intent to file a claim for benefits prior to October 6, 2011.  While the Veteran may have expressed such intent to apply for benefits prior to October 6, 2011 to his representative, his communications to his representative do not constitute communication to VA, and may not be considered a formal or informal claim unless such intent is presented to VA.  Thus, while the December 2010 correspondence from the Veteran's representative may have constituted a claim prior to October 6, 2011 if it was submitted to VA earlier than October 6, 2011, it was not received by VA until September 2013 when the Veteran filed his notice of disagreement, and may not be considered a formal or informal claim for entitlement to service connection prior to its receipt by VA in September 2013.

Accordingly, the Board finds no basis in the law or fact in this case for an effective date for service connection for bilateral hearing loss or tinnitus earlier than October 6, 2011.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against these claims, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than October 6, 2011 for the award of service connection for tinnitus is denied.

An effective date earlier than October 6, 2011 for the award of service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


